Citation Nr: 0517011	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  00-00 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Entitlement to a higher initial evaluation for traumatic 
arthritis of the left knee, currently assigned a 10 percent 
disability evaluation.

2.  Entitlement to a higher initial evaluation for residuals 
of left knee arthroscopy, currently assigned a 10 percent 
disability evaluation.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel
INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which granted service connection for 
residuals of a left knee arthroscopy and assigned a 
noncompensable disability evaluation effective from August 1, 
1998.   The veteran, who had active service from July 1978 to 
July 1998, appealed that decision to BVA, and the case was 
referred to the Board for appellate review.  The Board 
remanded the case for further development in March 2001 and 
in July 2003, and that development was completed by the RO 
and the Appeals Management Center.  The case has since been 
returned to the Board for appellate review.

The Board observes that the veteran originally filed his 
claim with the RO in Cleveland, Ohio, which issued the 
January 1999 rating decision, the July 1999 Statement of the 
Case, and the June 2000, June 2002, and April 2003 
Supplemental Statements of the Case and certified the 
veteran's appeal to the Board.  However, following the July 
2003 Board remand, the veteran's claim file was transferred 
to the RO in St. Petersburg, Florida, which then issued the 
January 2005 rating decision and Supplemental Statement of 
the Case and subsequently returned the case to the Board for 
appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has painful and limited motion of the left 
knee, but has not been shown to have flexion limited to 30 
degrees or extension limited to 15 degrees.

3.  The veteran's residuals of a left knee arthroscopy are 
not productive of moderate recurrent subluxation or lateral 
instability.

4.  The veteran has joint function of the left knee that is 
limited, in part, by weakness from his medial meniscus 
injury.


CONCLUSIONS OF LAW

1.  The criteria for a higher initial separate evaluation in 
excess of 10 percent for traumatic arthritis of the left knee 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 
4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5260, 5261 (2004)

2.  The criteria for a higher initial separate evaluation in 
excess of 10 percent for residuals of left knee arthroscopy 
manifested by instability have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code 
5257 (2004).

3.  The criteria for a separate 10 percent evaluation for 
symptomatic removal of semilunar cartilage have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.71a, 
Diagnostic Code 5259 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  At the outset, the Board notes that 
increased ratings claims are generally considered to be 
"downstream" issues from the original grants of service 
connection.  VA's General Counsel promulgated an advisory 
opinion holding that separate notice of the VA's duty to 
assist the veteran and of his concomitant responsibilities in 
the development of his claims involving such downstream 
issues is not required when the veteran was provided adequate 
VCAA notice following receipt of the original claim.  
VAOPGCPREC 8-2003.  In this case, however, the veteran was 
not provided with the type of specific notice required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) and Charles 
v. Principi, 16 Vet. App. 370, 374 (2002) prior to the RO's 
grant of service connection in January 1999.  In the absence 
of such prior notice, the Board interprets the General 
Counsel's opinion as requiring notice as to the VA's duty to 
assist the veteran and of his concomitant responsibilities in 
the development of his claim for an increased disability 
rating.

Nevertheless, the Board observes that the record does 
indicate that the appellant had been apprised of what 
evidence would be necessary to substantiate his claim for a 
higher initial evaluation, as well as informed of the 
division of responsibility for obtaining such evidence.  
Collectively, the January 1999 and January 2005 rating 
decisions, as well as the July 1999 Statement of the Case and 
the June 2000, June 2002, April 2003, and January 2005 
Supplemental Statements of the Case issued in connection with 
the appellant's appeal have notified him of the evidence 
considered, the pertinent laws and regulations, including the 
schedular criteria, and the reason his claim was denied.  In 
addition, letters were sent to the veteran in July 2003 and 
February 2004 that specifically informed him of the substance 
of the VCAA.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) the July 2003 and February 2004 letters 
essentially satisfied the notice requirements by: (1) 
Informing the appellant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informing the appellant about the information and 
evidence the VA will seek to provide; (3) informing the 
appellant about the information and evidence the claimant was 
expected to provide; and (4) informing the appellant to 
provide any evidence in the appellant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you got pertaining to 
your claim."  This "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  

The Board also acknowledges that the veteran was not 
adequately notified of the VCAA and it provisions until after 
the initial unfavorable decision in this case.  However, in 
another case regarding the timing of the VCAA notice, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that in such situations, the appellant has a right 
to a VCAA content-complying notice and proper subsequent VA 
process.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
That notice was provided to the appellant in July 2003 and 
February 2004, and the RO subsequently reviewed the 
appellant's claim and continued the denial of the benefit 
sought on appeal.  

All the VCAA requires is that the duty to notify be satisfied 
and that a claimant is given an opportunity to submit 
information and evidence in support of their claim.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records have been obtained and 
associated with the claims file, as were his VA medical 
records.  The veteran was also afforded VA examinations in 
November 1998, September 2001, and December 2004, and he was 
provided the opportunity to testify at a May 2000 hearing at 
the RO.   The veteran and his representative have not made 
the Board aware of any additional, relevant evidence that 
needs to be obtained prior to appellate review.  

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the appellant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.  Given the 
extensive development undertaken by the RO, the Board finds 
that the record is ready for appellate review.  The Board 
therefore finds that disposition of the appellant's claim is 
appropriate.

Background and Evidence

A rating decision dated in January 1999 granted service 
connection for residuals of left knee arthroscopy and 
assigned a noncompensable evaluation effective from August 1, 
1998.  That determination was based on a review of the 
veteran's service medical records as well as on the findings 
of VA examinations performed in November 1998.  The veteran 
appealed that decision, and in June 2000, a 10 percent 
disability evaluation was assigned for osteoarthritis, 
residuals of arthroscopy, left knee.  The veteran continued 
his appeal, and a January 2005 rating decision assigned a 
separate 10 percent evaluation for instability of the left 
knee effective from August 1, 1998.  During the pendency of 
the appeal, the veteran's separate 10 percent evaluations for 
his left knee disability have remained in effect until the 
present time.  

VA medical records dated from April 1998 to May 2001 and from 
February 1998 to May 2001 document the veteran's treatment 
for various disorders, including his left knee disability.  
In April 1998, the veteran underwent an arthroscopy of the 
left knee with partial medial meniscal excision to relieve 
his pain and improve his ambulatory function.  He was later 
seen in September 2001 with complaints of tenderness in the 
medial aspect of the left knee by the patella.  A MRI was 
obtained at that time, which revealed a small tear involving 
the posterior horn of the medial meniscus.  The remainder of 
the study was unremarkable.

The veteran was afforded a VA general medical examination in 
November 1998 during which he reported having an arthroscopic 
procedure performed in April 1998 to repair a torn meniscus, 
and the examiner noted that the veteran had a partial 
meniscectomy as a result of the torn meniscus.  The veteran 
also indicated that he occasionally used Motrin for pain.  A 
physical examination revealed his posture and carriage to be 
erect, and his gait was within normal limits.  He was also 
noted to have active and passive range of motion of the upper 
and lower extremities.  

The veteran was afforded a VA joints examination in November 
1998 during which it was noted that he had previously 
undergone an arthroscopic procedure to repair a torn meniscus 
in his left knee at which time he was diagnosed with 
chondromalacia grade III.  The veteran indicated that his 
aggravating factors following the procedure included 
squatting and climbing stairs as well as prolonged standing 
and sitting.  A physical examination found both of his knees 
to have active and passive range of motion with extension to 
0 degrees and flexion to 130 degrees bilaterally.  He did not 
have any obvious deformity, and there was no edema, erythema, 
or instability of either knee.  An x-ray was obtained, which 
did not reveal any bone or joint abnormality, and there was 
no evidence of acute or recent fracture or dislocation.  The 
articular cortices were smooth and regular, and there were no 
unusual soft tissue calcifications shown.  The radiologist 
listed his impression as negative, and the VA examiner 
diagnosed the veteran with status post meniscal tear with 
subsequent meniscectomy.

In his July 1999 Notice of Disagreement, the veteran stated 
that a physician had told him that he should no longer run, 
do high impact exercise or work, or participate in any sports 
activity that would twist or apply torque to his knee.  He 
also indicated that he had difficulty with prolonged 
standing, sitting with both legs extended and ankles crossed, 
kneeling, ascending and descending stairs, squatting, and 
riding a bicycle.  He experienced various aches, pains, and 
pinching in the knee and felt as though his knee might pop 
out of joint at any time.  His treating physician also told 
him that his left knee was loose and had lateral movement.  
He was prescribed Motrin for the pain and was informed that 
the only alternative was knee replacement surgery.  

VA medical records dated from April 2000 to May 2000 indicate 
that the veteran's symptoms remained unchanged.  He did not 
have any swelling or locking, but his knee was sore and 
popped, cracked, and gave out.  A MRI was obtained, which 
showed medial meniscal injury, and X-rays revealed mild 
medial joint line narrowing.  The assessment was to rule out 
medial meniscal injury versus symptoms secondary to early 
osteoarthritis.  The veteran was instructed to avoid impact 
exercises and to follow up for increased pain and mechanical 
support.

In his May 2000 hearing testimony before a hearing officer at 
the RO, the veteran indicated that he continued to have 
symptoms as well as pain and discomfort in his left knee 
since the time of his surgery.  He had not had any additional 
surgery, but he did relate that he wore a knee brace and took 
Motrin.  The veteran also claimed that he had painful motion 
and that he had to change occupations due to his knee 
disability.  

The veteran was afforded a VA examination in September 2001 
during which he walked without any assistive aids, such as a 
cane, crutches, or walker.  He did report occasionally using 
a knee brace.  The veteran complained of pain as well as of 
his left knee pinching on the inside.  He stated that he had 
difficulty with squatting, kneeling, and riding a bike and 
related that twisting movements as well as prolonged standing 
and sitting increased his pain.  He also reported hearing a 
popping sound in his left knee and believed that his leg was 
somewhat loose.  He denied having a painful scar.  It was 
further noted that there was no swelling, but his knee was 
tender along the medial joint line.  

A physical examination found the veteran to have extension to 
0 degrees and flexion to 135 degrees, which the examiner 
commented was within the normal range of motion.  A stress 
test for collateral ligaments instability was negative, as 
was the Lachman test for any laxity of the anterior cruciate 
ligament.  The anterior and posterior drawer tests were also 
negative for any cruciate ligament instability, but the 
McMurray test did reveal some discomfort on the medial side 
of the joint, and there was suspicion of meniscus instability 
or tear.  The grind test revealed chondromalacia, and on 
testing, there were loud popping sounds of slipping of the 
kneecap.  The quadriceps and hamstring muscles were assessed 
as having a 5/5 grade power, and there was no weakness of any 
group of muscle detected in the knee.  The examiner concluded 
that the veteran had tenderness over the medial joint space 
as well as chondromalacia of the kneecap and a popping sound 
suggestive of malalignment of the kneecap or possibly a plica 
resulting in the popping sound and discomfort.  The veteran 
was diagnosed with status post arthroscopic medial 
meniscectomy and debridement of the posterior horn of the 
medial meniscus of the left knee as well as with 
chondromalacia and possibly plica formation of the left knee.  

In response to the March 2001 Board remand, the September 
2001 VA examiner further commented that the veteran had a 
normal range of motion in the left knee joint as well as 
normal muscle strength.  He did not have any painful or 
ulcerated scars in the left knee joint area, and his scars 
from the arthroscopic surgery were small without any evidence 
of tenderness or keloid formation.  Nor was there any 
evidence of subluxation or instability in the left knee 
joint.  It was noted that he had a moderate amount of 
chondromalacia grade II as well as a popping sound due to 
sliding.  A MRI did not show any plica formations, but did 
reveal a tear in the posterior horn of medial meniscus with 
some degeneration.  His ligaments and remaining parts of the 
medial meniscus were normal, as was his lateral meniscus.  It 
also noted that the semilunar cartilage was debrided, but not 
completely removed.
The examiner stated that his symptoms in his left knee were 
due to two problems, which he listed as the persistent tear 
and degeneration in the posterior horn of the left medial 
meniscus and chondromalacia of the left kneecap grade II.  
The examiner also commented that his fatigability would 
depend on the length of time he participated in activities 
and that his knee would swell, fatigue easily, and become 
increasingly painful in relationship to the duration and 
continuation of activities.  The examiner further stated that 
the veteran ordinarily had slight impairment of the left knee 
joint, but also indicated that activities increased it to 
moderate impairment.  

The veteran submitted a statement in January 2004 in which he 
claimed that he did not have many treatment records because 
he had had surgery prior to his retirement from the military 
and did not continue visiting a physician to complain of his 
knee pain, as his physicians already knew of his disability 
and had told him that he would always have such pain.  He 
contended that the damage to his left knee was permanent and 
could not be repaired or healed.  The veteran also stated 
that a military doctor had told him that his left knee would 
always be loose and issued him a knee brace.

The veteran was afforded a VA examination in December 2004 
during which he reported having persistent looseness in his 
left knee with medial joint line tenderness, which produced a 
pinching or burning.  He also described having a burning, 
aching pain in the patellar area that was made worse by 
pivoting, going up and down stairs, and riding a bicycle.  A 
physical examination revealed his left knee to be 
neurovascularly intact, and there was no swelling or 
effusion.  The veteran had a normal gait as well as extension 
to 0 degrees and flexion to 135 degrees.  The medial 
collateral ligament and lateral collateral ligament were 
tested in both 0 and 30 degrees of flexion and were found to 
be stable.  The veteran had a 1+ Lachman's with the knee 
flexed at 30 degrees, and there was 1 centimeter of motion at 
both 30 degrees and 90 degrees of flexion.  There was also a 
mildly positive McMurray's test of the left knee.  In regards 
to the patella, there was no subluxation with lateral 
pressure, but the veteran did have a mildly positive grind 
sign.  There was no J sign.  On repetitive flexion and 
extension, there was pain generated underneath the kneecap, 
and there was discomfort medially with pivot testing.  Joint 
function was limited by weakness from the medial meniscal 
pathology and pain from the chondromalacia patella.

Law and Analysis

The veteran contends that he is entitled to a higher initial 
evaluation for his left knee disability.  More specifically, 
he claims that the current evaluation assigned for his 
disorder does not accurately reflect the severity of the 
symptomatology associated with that disability.

During the pendency of the appeal, the veteran's disability 
evaluation was increased to 10 percent effective from August 
1, 1998.  He was also assigned a separate 10 percent 
evaluation for instability of the left knee effective from 
August 1, 1998.  However, applicable law mandates that when a 
veteran seeks an increased evaluation, it will generally be 
presumed that the maximum benefit allowed by law and 
regulation is sought, and it follows that such a claim 
remains in controversy where less than the maximum benefit 
available is awarded. See AB v. Brown, 6 Vet. App. 35 (1993).  
The veteran has not withdrawn his appeal and as such, it 
remains in appellate status

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
schedule for rating disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions and civilian 
occupations.  Generally, the degree of disabilities specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran. 38 C.F.R. § 4.3.  While the veteran's 
entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established, and increase in the disability 
rating is at issue, it is the present level of the disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans 
Claims (Court) discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
provision that the Secretary of Veterans Affairs shall from 
time to time readjust the Schedule of Ratings in accordance 
with experience.  In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness. 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled. 38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities. 38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint. 38 C.F.R. 
§ 4.59.

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  Separate 
disability ratings may be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology 
for one condition was not "duplicative of or overlapping with 
the symptomatology" of the other condition. See Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994).  VA General Counsel has 
stated that compensating a claimant for separate functional 
impairment under Diagnostic Code 5257 and 5003 does not 
constitute pyramiding.  See VAOPGCPREC 23-97 (July 1, 1997).  

VA General Counsel held in VAOPGCPREC 23-97 that a veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating must be based upon additional 
disability.  When a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating for arthritis.  If the veteran does 
not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.

In VAOPGCPREC 9-98, General Counsel also held that if a 
veteran has a disability rating under Diagnostic Code 5257 
for instability of the knee, and there is also X-ray evidence 
of arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59.  In addition, 
General Counsel considered a hypothetical situation in which 
a knee disability was evaluated under Diagnostic Code 5259 
that was productive of pain, tenderness, friction, 
osteoarthritis established by x-rays, and a slight loss of 
motion.  For the purposes of the hypothetical, it was assumed 
that Diagnostic Code 5259 did not involve limitation of 
motion.  Given the findings of osteoarthritis, the General 
Counsel stated that the availability of a separate evaluation 
under Diagnostic Code 5003 in light of sections 4.40, 4.45, 
4.59 must be considered. See Lichtenfels v. Derwinski, 1 Vet. 
App. 484, 488 (1991).  Absent x-ray findings of arthritis, 
limitation of motion should be considered under Diagnostic 
Codes 5260 and 5261.  The claimant's painful motion may add 
to the actual limitation of motion so as to warrant a rating 
under Diagnostic Codes 5260 or 5261.  

The General Counsel further noted in VAOPGCPREC 9-98 that the 
removal of the semilunar cartilage may involve restriction of 
movement caused by tears and displacements of the menisci, 
but that the procedure may result in complications such as 
reflex sympathetic dystrophy, which can produce loss of 
motion.  Therefore, limitation of motion is a relevant 
consideration under Diagnostic Code 5259, and the provisions 
of 4.40, 4.45, and 4.59 must be considered.  

In addition, the VA General Counsel has held that separate 
ratings may be assigned under DC 5260 and DC 5261 for 
disability of the same joint. VAOPGCPREC 9-2004 (September 
17, 2004).

The veteran's left knee disability is currently assigned 
separate 10 percent disability evaluations under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5257 and 5260-5010.  In the 
selection of code numbers assigned to disabilities, injuries 
will generally be represented by the number assigned to the 
residual condition on the basis of which the rating is 
determined.  With diseases, preference is to be given to the 
number assigned to the disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen.  38 C.F.R. § 4.27 (2004).  The hyphenated 
diagnostic code in this case indicates that limitation of 
flexion of the leg under Diagnostic Code 5260 is the service-
connected disorder and that the arthritis due to trauma under 
Diagnostic Code 5010 is a residual condition.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due 
to trauma, substantiated by X-ray findings, is rated as 
degenerative arthritis.  Pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2004), degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved, which in this case 
would be Diagnostic Codes 5260 (limitation of flexion of the 
leg) and 5261 (limitation of extension of the leg).  

Under Diagnostic Code 5260, a 10 percent disability 
evaluation is warranted for flexion limited to 45 degrees, 
and a 20 percent disability evaluation is contemplated for 
flexion limited to 30 degrees.  Under Diagnostic Code 5261, a 
10 percent disability evaluation is for assignment when 
extension is limited to 10 degrees, and a 20 percent 
disability evaluation is warranted when extension is limited 
to 15 degrees.

The Board further notes that Diagnostic Code 5003 provides 
that when there is arthritis with at least some limitation of 
motion, but to a degree which would be noncompensable under a 
limitation of motion code, a 10 percent rating will be 
assigned for each affected major joint or group of minor 
joints.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation is warranted if there is X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups and a 20 percent evaluation is 
authorized if there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups and there 
are occasional incapacitating exacerbations.  38 C.F.R. § 
4.71a, Diagnostic Code 5003.

When the evidence of record is considered under the laws and 
regulations, the Board is of the opinion that the veteran is 
not entitled to an increased evaluation under Diagnostic 
Codes 5010, 5260, and 5261.  The medical evidence of record 
has not shown the veteran to have flexion limited to 30 
degrees or extension limited to 15 degrees.  In this regard, 
the November 1998 VA joints examiner found the veteran to 
have extension to 0 degrees and flexion to 130 degrees, and 
both the September 2001 and December 2004 VA examiners 
indicated that the veteran had extension to 0 degrees and 
flexion to 135 degrees.   Parenthetically, the Board notes 
that a normal range of the knee is zero to 140 degrees.  See 
38 C.F.R. § 4.71a, Plate II.  Therefore, the Board finds that 
the veteran has not met the criteria for an increased 
evaluation in excess of 10 percent under Diagnostic Codes 
5010, 5260, and 5261.

In addition, Diagnostic Code 5257 provides that a 10 percent 
disability evaluation is for assignment when there is slight 
recurrent subluxation or lateral instability, and a 20 
percent evaluation is warranted when such impairment is 
moderate.  In this case, the November 1998 joints examiner 
indicated that there was no instability of the veteran's left 
knee, and the September 2001 VA examiner commented that the 
veteran did not have subluxation or lateral instability in 
his left knee joint.  The Board does observe that the 
December 2004 VA examination found the veteran to have a 1+ 
Lachman's with the knee flexed at 30 degrees and that there 
was 1 centimeter of motion at both 30 degrees and 90 degrees 
of flexion.   However, the Board also notes that the medial 
collateral ligament and lateral collateral ligament were 
tested in both 0 and 30 degrees of flexion and were found to 
be stable.  Further, in regards to the patella, there was no 
subluxation with lateral pressure.  As such, the veteran has 
not been shown to have more than slight recurrent subluxation 
or lateral instability.  Therefore, an evaluation in excess 
of 10 percent is not warranted under Diagnostic Code 5257. 

Nevertheless, the Board has also considered whether an 
increased evaluation would be in order under other relevant 
diagnostic codes.  The assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular 
case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, 
the Board has considered the propriety of assigning a higher, 
or separate, rating under another diagnostic code.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

Specifically, the Board has also considered whether the 
veteran's disability would warrant a higher or separate 
disability evaluation under Diagnostic Code 5259.  Under that 
diagnostic code, a 10 percent disability evaluation is 
contemplated for the symptomatic removal of semilunar 
cartilage, which is the maximum schedular rating allowable.  
Indeed, the January 1999 rating decision specifically granted 
the veteran service connection for residuals of a left knee 
arthroscopy, which VA medical records dated in April 1998 
indicate involved a partial medial meniscal excision.  In 
addition, the Board observes that the December 2004 VA 
examiner stated that the veteran's joint function was 
limited, in part, by weakness from the medial meniscal 
pathology.  As such, the veteran has been shown to have 
removal of some of the meniscus that is productive of 
symptomatology other than instability or limitation of 
motion, which is symptomatology that is contemplated by the 
other two separate 10 percent ratings.  As previously 
indicated, separate disability ratings may be assigned for 
distinct disabilities resulting from the same injury so long 
as the symptomatology for one condition was not "duplicative 
of or overlapping with the symptomatology" of the other 
condition. See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  
Therefore, the Board finds that the veteran is entitled to a 
separate 10 percent disability evaluation under Diagnostic 
Code 5259.

In summary, the Board is of the opinion that the veteran is 
entitled to separate 10 percent disability evaluations under 
Diagnostic Codes 5257, 5259, and 5010.  Therefore, a combined 
30 percent disability evaluation is warranted in this case.  
See 38 C.F.R. § 4.25 (2004).  

The Board has also considered the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, 
Diagnostic Code 5257 provides for evaluation of instability 
of the knee without reference to limitation of motion.  
Therefore, the provisions of 38 C.F.R. §§ 4.40 and 4.45 do 
not apply to evaluations under Diagnostic Code 5257.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  The Board also 
observes that the VA Office of the General Counsel (OGC) 
issued an opinion stating that limitation of motion is a 
relevant consideration under Diagnostic Code 5259 and that 
the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be 
considered.  See VAOPGCPREC 9-98.  However, the veteran is 
already assigned the maximum schedular evaluation under 
Diagnostic Code 5259.  Thus, the provisions of 38 C.F.R. §§ 
4.40 and 4.45 and DeLuca, supra, are not applicable to the 
veteran's current claim for a higher initial evaluation for 
his residuals of a left knee arthroscopy under Diagnostic 
Codes 5257 and 5259.  

Further, a higher initial evaluation for the veteran's left 
knee arthritis is not warranted on the basis of functional 
loss due to pain or weakness in this case, as the veteran's 
symptoms are supported by pathology consistent with the 
combined 30 percent rating, and no higher.  The Board 
acknowledges the December 2004 VA examiner's comment that 
there was pain generated on repetitive flexion and extension 
as well as discomfort medially with pivot testing.  The 
examiner also stated that the veteran's joint function was 
limited by weakness from the medial meniscus pathology and 
pain from chondromalacia.  However, the Board observes that 
such pain and weakness is already contemplated in the 
currently assigned combined 30 percent disability evaluation.  
Indeed, the veteran's pain was specifically discussed in the 
June 2000 Supplemental Statement of the Case as a basis for 
assigning a 10 percent evaluation for symptomatic arthritis 
of the left knee, and as discussed above, the Board has 
determined that a separate 10 percent evaluation is warranted 
for the veteran's limited joint function of the left knee 
that is limited, in part, by weakness from his medial 
meniscus injury.  As such, the Board is of the opinion that 
the combined 30 percent evaluation already encompasses the 
pain, fatigability, incoordination, pain on movement, 
weakness, and instability the veteran experiences in his left 
knee.  
In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran, as required by the holding of the United States 
Court of Appeals for Veteran's Claims in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board 
has considered the provisions of 38 C.F.R. § 3.321(b)(1).  In 
this case, however, there has been no showing that the 
veteran's service-connected left knee disability has caused 
marked interference with employment beyond that contemplated 
by the schedule for rating disabilities, necessitated 
frequent periods of hospitalization, or otherwise renders 
impractical the application of the regular schedular 
standards utilized to evaluate the severity of his 
disability.  In the absence of such factors, the Board finds 
that the requirements for an extraschedular evaluation for 
the veteran's service-connected left knee disability under 
the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995). 



ORDER

An initial evaluation in excess of 10 percent for traumatic 
arthritis is denied.

An initial evaluation in excess of 10 percent for residuals 
of left knee arthroscopy manifested by instability is denied.

Subject to the provisions governing the award of monetary 
benefits, a separate 10 percent evaluation for symptomatic 
removal of semilunar cartilage is granted.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


